EXHIBIT 10.2

 

SAREPTA THERAPEUTICS, INC.

 

2018 EQUITY INCENTIVE PLAN

 

Restricted Stock Award Agreement

 

NOTICE OF RESTRICTED STOCK GRANT

 

Participant: [Name of Participant]

 

Address:

 

The above-named Participant (the “Participant”) has been granted the number of
shares (the “Shares”) of restricted Common Stock of Sarepta Therapeutics, Inc.
(the “Company”) set forth below (the “Restricted Stock”), pursuant and subject
to the terms and conditions of the 2018 Equity Incentive Plan (the “Plan”) and
this Restricted Stock Award Agreement, including this Notice of Restricted Stock
Grant (the “Notice of Grant”) and the Terms and Conditions of Restricted Stock
Grant attached hereto as Exhibit A, (this “Award Agreement”), as follows:

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date 

 

 

 

 

 

Number of Restricted Shares

Granted

 

 

 

Vesting Schedule

 

Subject to the terms and conditions of the Plan and this Award Agreement, the
Restricted Stock will vest, and the Company’s right to reacquire the Restricted
Stock will lapse, in accordance with the following vesting schedule, with the
number of Shares that vest on the first vesting date being rounded up to the
nearest whole share, the number of Shares that vest on any subsequent vesting
date being rounded down to the nearest whole share and 100% of the Shares
becoming vested on the final vesting date:

 

[Insert vesting schedule]

 

Notwithstanding the foregoing, in the event the Participant’s relationship with
the Company (and/or a Subsidiary) as a Service Provider terminates as a result
of the Service Provider’s death, 100% of the Shares of Restricted Stock will
vest as of the date of such death.

 

Agreements and Acknowledgements

 

The Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Award Agreement. The Participant
further agrees to notify the Company upon any change in the residence address
indicated above.

 

Further, the Participant acknowledges and agrees that (i) this Award Agreement
may be executed in two or more counterparts, each of which will be an original
and all of which together will constitute one and the same instrument, (ii) this
Award Agreement may be executed and exchanged using facsimile, portable document
format (PDF) or electronic signature, which, in each case, will constitute an
original signature for all purposes hereunder, and (iii) such signature by the
Company will be binding against the Company and will create a legally binding
agreement when this Award Agreement is countersigned by the Participant.

--------------------------------------------------------------------------------

 

PARTICIPANT

 

 

SAREPTA THERAPEUTICS, INC.

Signature

 

 

By

Print Name

 

Title

 




--------------------------------------------------------------------------------

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

 

1.Grant of Restricted Stock. The Company hereby grants to the Participant the
number of Shares of Restricted Stock, as each are set forth in the Notice of
Grant that forms a part of this Award Agreement, pursuant and subject to the
terms and conditions of the Plan and this Award Agreement.

 

2.Vesting Schedule. The term “vest” as used herein with respect to any Share of
Restricted Stock means the lapsing of the restrictions described herein with
respect to such Share. Unless earlier terminated, forfeited, relinquished or
expired and subject to the Participant’s continuous relationship with the
Company (and/or a Subsidiary) as a Service Provider from the Date of Grant
through each applicable vesting date, the Shares of Restricted Stock will vest
in accordance with the vesting provisions set forth in the Notice of Grant.

 

3.Forfeiture upon Termination of Relationship with the Company as a Service
Provider; Death of Participant.

 

(a)Except as otherwise provided in any employment or change of control or
similar individual agreement between the Company and the Participant, upon the
termination of the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider for any reason other than the death of the
Participant, any then outstanding and unvested shares of Restricted Stock
acquired by the Participant hereunder will be automatically and immediately
forfeited. The Participant hereby (i) appoints the Company or, if applicable,
the Company’s designated escrow or transfer agent, as his or her
attorney-in-fact to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company, or to
the Company’s designated escrow or transfer agent, as applicable, as a
precondition to the issuance of any certificate or certificates with respect to
unvested shares of Restricted Stock hereunder, one or more stock powers,
endorsed in blank, with respect to such shares, and (iii) agrees to sign such
other powers and take such other actions as the Company, or the Company’s
designated escrow or transfer agent, as applicable, may reasonably request to
accomplish the transfer or forfeiture of any unvested shares of Restricted Stock
that is forfeited hereunder.

 

(b)In the event the Participant’s relationship with the Company (and/or a
Subsidiary) as a Service Provider terminates as a result of the Participant’s
death, 100% of the Shares of Restricted Stock will vest as of the date of such
death.

 

4.Retention of Certificates. Any certificates representing unvested Shares of
Restricted Stock will be held by the Company. If unvested shares of Restricted
Stock are held in book entry form, the Participant agrees that the Company may
give stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

 

5.Legend. All certificates representing unvested Shares of Restricted Stock will
contain a legend substantially in the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
Sarepta Therapeutics, Inc. 2018 Equity Incentive Plan AND A RESTRICTED STOCK
AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND Sarepta
Therapeutics, Inc. COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE
OFFICES OF Sarepta Therapeutics, Inc.

 

As soon as practicable following the vesting of any such Shares of Restricted
Stock, the Company shall cause a certificate or certificates covering such
Shares, without the aforesaid legend, to be issued and delivered to the
Participant. If any Shares of Restricted Stock are held in book-entry form, the
Company may take such steps as it deems necessary or appropriate to record and
manifest the restrictions applicable to such Shares.

 

--------------------------------------------------------------------------------

6.Dividends, Voting Rights, etc. The Participant will be entitled to (i) receive
any and all dividends or other distributions paid with respect to those Shares
of Restricted Stock of which he or she is the record owner on the record date
for such dividend or other distribution, and (ii) vote any Shares of Restricted
Stock of which he or she is the record owner on the record date for such vote;
provided, however, that any property (other than cash) distributed with respect
to a Share of Restricted Stock (the “associated share”) acquired hereunder,
including without limitation a distribution of shares of Common Stock by reason
of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, will be subject to the
restrictions of this Award Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and will be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that any cash distribution will be subject to the restrictions of this
Award Agreement and will vest in accordance with the vesting provisions set
forth in the Notice of Grant and that the Administrator may require that any
cash distribution with respect to the Shares be subject to such restrictions as
the Administrator deems appropriate to carry out the intent of the Plan. Any
cash dividend paid on Shares of Restricted Stock will not be reinvested in
Shares and will be held uninvested and without interest in a dividend book entry
account and paid if and when the Shares of Restricted Stock vest under this
Award Agreement.

 

7.Death of Participant. Any distribution or delivery to be made to the
Participant under this Award Agreement will, if the Participant is then
deceased, be made to the beneficiary named in the written designation (in a form
acceptable to the Administrator) most recently filed with the Administrator by
the Participant and not subsequently revoked, or if there is no such designated
beneficiary, by the executor or administrator of the Participant’s estate (in
each case, the “Beneficiary”). Any distribution or delivery under this Award
Agreement to a Beneficiary will be subject to the Company receiving appropriate
proof of the right of the Beneficiary to receive such distribution or delivery,
as the case may be, as determined by the Administrator.

 

8.Tax Obligations.

 

(a)Withholding Taxes. The award or vesting of the Shares of Restricted Stock
acquired hereunder, and the payment of dividends with respect to such Shares,
may give rise to “wages” subject to withholding. The Participant expressly
acknowledges and agrees that the Participant’s rights hereunder are subject to
the Participant promptly paying all taxes required to be withheld in connection
with such award, vesting or payment to the Company in cash, by check, with
consideration received by the Company under any formal broker-assisted program
implemented by the Company in connection with the Plan or by the surrender of
Shares with a Fair Market Value on the date of surrender equal to the amount of
all taxes required to be withheld, provided that accepting such Shares, in the
sole discretion of the Administrator, will not result in any adverse accounting
consequences to the Company (or by such other means as may be acceptable to the
Administrator). No certificates representing Shares will be transferred by the
Company or its designated escrow or transfer agent nor restrictions otherwise
removed from such Shares pursuant to the vesting of Shares of Restricted Stock
unless and until the Participant has remitted to the Company an amount in cash
or by check sufficient to satisfy any federal, state, local, foreign or
provincial withholding tax requirements, or has made other arrangements
satisfactory to the Administrator with respect to such taxes. The Participant
authorizes the Company and its Subsidiaries to withhold such amount from any
amounts otherwise owed to the Participant, but nothing in this sentence may be
construed as relieving the Participant of any liability for satisfying his or
her obligation under the preceding provisions of this Section.

 

(b)Section 83(b). If the Participant properly elects (as required by Section
83(b) of  the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the fair market value of such Shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state, local, foreign or provincial
taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Participant any federal, state, local, foreign or
provincial taxes of any kind required by law to be withheld with respect to the
Restricted Stock. The Participant acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if he or she elects to utilize such election.

 

--------------------------------------------------------------------------------

(c)Participant Acknowledgment. Regardless of any action taken by the Company or
its Subsidiaries, the Participant acknowledges and agrees that the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, capital/gains tax, payment on account or other tax-related items related to
the Restricted Stock and the Participant’s participation in the
Plan (“Tax-Related Items”) is and remains the Participant’s sole responsibility
and may exceed the amount, if any, withheld by the Company or its Subsidiaries.
The Participant further acknowledges that the Company and/or its Subsidiaries
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Stock,
including the grant, vesting of the Restricted Stock, the subsequent sale of any
Shares that have vested and the receipt of any dividends; and (ii) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Stock to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, the
Participant acknowledges and agrees that the Company and/or its Subsidiaries may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

9.No Guarantee of Continued Service. Neither the grant of the Restricted Stock,
nor the issuance of Shares upon the vesting of any portion of the Restricted
Stock, will give the Participant any right to be retained in the employ or
service of the Company or any of its subsidiaries, affect the right of the
Company or any of its subsidiaries to discharge the Participant at any time, or
affect any right of the Participant to terminate his or her employment or
service at any time.

 

10.Sale of Vested Shares; Non-transferability of Shares. The Participant
understands that he or she will be free to sell any Share of Restricted Stock
once it has vested, subject to (i) satisfaction of any applicable tax
withholding requirements with respect to the vesting or transfer of such Share;
(ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable requirements of federal and state securities laws.
Unvested Shares of Restricted Stock may not be transferred except as expressly
permitted under Section 7 of this Award Agreement or Section 14 of the Plan.

 

11.Additional Conditions to Issuance and Vesting of Shares. The Company will not
be obligated to deliver any Shares under this Award Agreement or to remove any
restriction from Shares previously delivered hereunder until: (i) the Company is
satisfied that all legal matters in connection with the issuance and delivery of
such Shares have been addressed and resolved; (ii) if the outstanding Common
Stock is at the time of delivery listed on any stock exchange or national market
system, the shares to be delivered have been listed or authorized to be listed
on such exchange or system upon official notice of issuance; and (iii) all
conditions contained in this Award Agreement have been satisfied or waived. The
Company may require, as a condition to the delivery of Shares under this Award
Agreement or the vesting of such Shares, such representations or agreements as
counsel for the Company may consider appropriate to avoid violation of any
federal securities law (including, without limitation, the Securities Act of
1933, as amended), any applicable state or non-U.S. securities law or rule of
any applicable stock exchange or national market system.

 

12.Provisions of the Plan. This Award Agreement is subject in its entirety to
all terms and provisions of the Plan, which is incorporated herein by reference.
In the event of a conflict between one or more provisions of this Award
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Award Agreement will
have the meaning set forth in the Plan. A copy of the Plan as in effect on the
Date of Grant has been furnished to the Participant. By accepting, or being
deemed to have accepted, all or any part of the Restricted Stock, the
Participant agrees to be bound by the terms and conditions of the Plan and this
Award Agreement.

 

13.Recoupment Policy; Stock Ownership Guidelines. This award of Restricted Stock
and any Shares issued pursuant to this Award Agreement are subject to the
Company’s Recoupment Policy and its Stock Ownership Guidelines, where
applicable.

 

--------------------------------------------------------------------------------

14.Electronic Delivery. The Company may decide to deliver any documents related
to the Shares of Restricted Stock awarded hereunder or future awards of
restricted stock that may be awarded under the Plan by electronic means or
request Participant’s consent to participate in the Plan by electronic means.
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

15.Form S-8 Prospectus. The Participant acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Common Stock that may be issued under the Plan.

 

16.Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Sarepta Therapeutics,
Inc., 215 First Street, Suite 7, Cambridge, MA 02142, or at such other address
as the Company may hereafter designate in writing.

 

17.Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

 

18.Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

 

19.Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. The Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Administrator may at any time or times amend this Award Agreement for any
purpose which may at the time be permitted by law; provided, however, that
except as otherwise expressly provided herein or in the Plan, the Administrator
may not, without the Participant’s consent, alter the terms of this Award
Agreement so as to affect materially and adversely the Participant’s rights
under this Award Agreement. This Award Agreement and the award of Restricted
Stock hereunder is intended to be exempt from Code Section 409A. Notwithstanding
anything to the contrary in the Plan or this Award Agreement, the Company
reserves the right to revise this Award Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Participant, to
comply with Code Section 409A, or to otherwise avoid imposition of any
additional tax or income recognition under Code Section 409A in connection to
this award of Restricted Stock.

 

20.Limitation on Liability. Notwithstanding anything to the contrary in the Plan
or this Award Agreement, neither the Company, nor any of its Subsidiaries, nor
the Administrator, nor any person acting on behalf of the Company, any of its
Subsidiaries, or the Administrator, will be liable to the Participant or to any
Beneficiary by reason of any acceleration of income, or any additional tax
(including any interest and penalties), asserted by reason of the failure of
this award of Restricted Stock to satisfy the requirements of Section 409A of
the Code or by reason of Section 4999 of the Code, or otherwise asserted with
respect to this award of Restricted Stock.

 

21.Governing Law. This Award Agreement is governed by the laws of the State of
Delaware, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this award of Restricted
Stock or this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation will be
conducted in the state courts of Delaware, or the federal courts for the United
States for the District of Delaware, and no other courts, where this award of
Restricted Stock is made and/or to be performed.

 

22.Nature of Grant. In accepting the Restricted Stock, the Participant
acknowledges and agrees that:

 

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan;

 

(b)the grant of the Restricted Stock is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock, or benefits in lieu of Restricted Stock, even if Restricted Stock has
been granted in the past;

 

--------------------------------------------------------------------------------

(c)all decisions with respect to future Restricted Stock grants, if any, will be
at the sole discretion of the Company;

 

(d)the Participant’s participation in the Plan is voluntary;

 

(e)the Restricted Stock is an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company and/or
any Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;

 

(f)the Restricted Stock and the income and value of the same, is not intended to
replace any pension rights or compensation;

 

(g)the Restricted Stock and the income and value of the same, is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company and/or any Subsidiary;

 

(h)the future value of the Restricted Stock is unknown and cannot be predicted
with certainty, and the Shares may increase or decrease in value;

 

(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock or diminution in value of the Restricted
Stock, forfeiture of the Restricted Stock resulting from the termination of the
Participant’s employment by the Company and/or any Subsidiary or continuous
service (for any reason whatsoever and, whether or not later found to be invalid
or in breach of applicable labor laws or the terms of the Participant’s
employment or service agreement, if any);

 

(j)for purposes of the Restricted Stock, regardless of the reason of the
Participant’s termination (and whether or not later found to be invalid or in
breach of applicable labor laws or the terms of the Participant’s employment or
service agreement, if any), the Participant’s employment or service relationship
will be considered terminated effective as of the date the Participant is no
longer actively employed or providing services and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period pursuant to local law). The Administrator shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the Restricted Stock (including whether the Participant may still be
considered to be providing services while on a leave of absence); and

 

(k)the Company and any Subsidiaries shall not be liable for any foreign exchange
rate fluctuation between the Participant’s local currency and the United States
Dollar that may affect the value of the Restricted Stock or of any amounts due
to the Participant pursuant to the vesting of the Restricted Stock or the
subsequent sale of any Shares.

 

23.Data Privacy.

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s Data (as
defined below) by and among, as necessary and applicable, the Company and any
Subsidiaries for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan.

 

--------------------------------------------------------------------------------

The Participant understands that the Company and/or Subsidiaries may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social security or insurance number or other identification number, salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the Restricted Stock or any other Restricted Stock or
other entitlement to Shares, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor (“Data”), for the purpose of
implementing, administering and managing the Plan. The Participant understands
that Data will be transferred to E*TRADE Securities LLC (including any of its
affiliates and successors) or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, including outside the
European Economic Area, and that the recipients’ country may have different data
privacy laws and protections than the Participant’s country. The Participant
authorizes the Company, E*TRADE Securities LLC (including any of its affiliates
and successors) and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any Shares upon vesting of the Restricted
Stock.

 

The Participant understands that the Participant may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Participant’s local human resources representative. The Participant understands
that Data shall be held as long as is reasonably necessary to implement,
administer and manage the Participant’s participation in the Plan, and that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke the Participant’s consent, the Participant’s
employment status or service and career with the Company and/or any Subsidiary
will not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company would not be able to
grant the Participant Restricted Stock or other equity awards or administer or
maintain such awards. Therefore, the Participant understands that refusing or
withdrawing such consent may affect the Participant’s ability to participate in
the Plan. In addition, the Participant understands that the Company and its
Subsidiaries have separately implemented procedures for the handling of Data
which the Company believes permits the Company to use the Data in the manner set
forth above notwithstanding the Participant’s withdrawal of such consent. For
more information on the consequences of refusal to consent or withdrawal of
consent, the Participant understands that the Participant may contact the
Participant’s local human resources representative.

 

24.Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on the Participant’s country of residence, the Participant may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant’s ability to acquire or sell Shares or rights to Shares
under the Plan during such times as the Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
Participant’s country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is the Participant’s responsibility to comply with any applicable restrictions,
and the Participant is advised to speak to the Participant’s personal advisor on
this matter.

 

25.Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant’s country may have certain foreign asset and/or foreign account
reporting requirements and exchange controls which may affect the Participant’s
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares, sale
proceeds resulting from the sale of Shares acquired under the Plan) in a
brokerage or bank account outside the Participant’s country. The Participant may
be required to report such accounts, assets or transactions to the tax or other
authorities in the Participant’s country. The Participant may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult the Participant’s personal
legal advisor for any details.